Order of the City Court of White Plains reversed upon the law, with ten dollars costs and disbursements, motion granted, with ten dollars costs, and the affirmative defense contained in the amended answer stricken out. The affirmative defense is insufficient. The complaint alleges that plaintiff is an infant. A defense of release is, therefore, insufficient without an allegation that plaintiff is not an infant. The defendant may have the privilege *806of serving an amended answer within ten days' after the entry of the order upon this decision and service of a copy thereof upon the plaintiff upon payment of such costs and disbursements. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.